Citation Nr: 0009617	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-16 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

A Psychiatrist


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The appellant had active duty for training from November 1960 
to May 1961.  He had active duty from September 1964 to 
December 1965 and from January 1970 to September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was last denied in a November 1997 decision of the Board.  

2.  Since the 1997 decision the veteran has submitted 
evidence that is relevant and material to the issue on 
appeal.  


CONCLUSION OF LAW

The November 1997 Board decision denying service connection 
for an acquired psychiatric disorder is final.  New and 
material evidence sufficient to reopen the claim has been 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has an acquired psychiatric 
disorder due to service.  Specifically, he avers that he went 
through much hardship and pressure during his service in 
Vietnam.  The appellant asserts that he received treatment 
while in Vietnam and Korea; and continuously following 
separation.  

I.  New and Material 

Service medical records show that on the October 1960 
enlistment examination report no psychiatric abnormalities 
were noted.  The appellant was found qualified for military 
service.  The November 1960 active duty for training 
examination and the April 1961 release from active duty for 
training examination reports did not denote any psychiatric 
abnormalities.  

At the May 1961 separation examination, the May 1962 
preinduction examination and the September 1964 induction 
examination the appellant's psychiatric evaluation was 
normal.

The August 1965 report of psychiatric evaluation provided a 
diagnosis of passive aggressive personality.  The appellant 
was found to be of dull normal intelligence and manifested no 
evidence of psychosis, neurosis or organic brain damage.  The 
examiner opined that because of the appellant's passive 
aggressive character leading to infractions of the uniform 
code of military justice and his need for constant 
supervision within the unit, that he would continue to be a 
liability unless separated.  Separation was recommended.  

At the September 1965 separation examination the appellant's 
psychiatric evaluation was normal.

In October 1965 the appellant's psychiatric evaluation did 
not disclose any disqualifying mental or physical defects 
sufficient to warrant disposition through medical channels.  
The psychiatric evaluation found that the appellant was 
mentally responsible, able to distinguish right from wrong 
and to adhere to the right.  The appellant was found mentally 
capable to understand and participate in board proceedings.  

VA Medical Center (VAMC) records dated October 1968 to 
January 1969 provide a diagnosis of schizophrenic reaction, 
undifferentiated type, chronic, severe.  The appellant 
reported that he had been ill since his days on active duty.  

In July 1969 the appellant made a claim for service 
connection for a nervous disorder.  At the January 1970 
enlistment examination the appellant's psychiatric evaluation 
was normal.  

The RO denied service connection for schizophrenic reaction, 
undifferentiated type, passive aggressive personality and 
active psychosis in a March 1970 rating decision.  The 
passive aggressive personality was denied as a constitutional 
or developmental abnormality.  

In January 1977 the appellant was seen in the psychiatric 
clinic.  The diagnoses were a situational disorder and 
anxiety.  The appellant was seen in the psychiatric clinic 
several times in February 1977.  The diagnosis was adjustment 
reaction of adult life, moderate, acute with associated 
depressive features.  Moderate stress of routine military 
services, heightened anxiety and depressed mood related to 
family medical problems of chronic duration were also noted.  
In June 1977 the appellant was seen for a situation 
adjustment disorder.  On the separation examination report, 
dated August 1977, an adjustment reaction to adult life was 
noted in the summary of defects section.  

The appellant made a claim for service connection for a 
nervous condition in September 1977.  From November 1977 to 
April 1978 the appellant's diagnosis was schizophrenia, 
undifferentiated type.  An administrative decision, dated 
February 1978, indicated that the appellant was barred from 
receiving benefits.  His discharge from service, in September 
1977, was under conditions other than honorable.  

Between September 1977 and January 1979 the appellant was 
seen in the mental hygiene clinic.  The diagnosis was 
schizophrenia, undifferentiated type.  The appellant was seen 
in the mental hygiene clinic from July 1979 to June 1981.  
The diagnoses were acute alcohol intoxication, schizophrenia, 
chronic, undifferentiated type, severe and depressive 
neurosis, chronic.  

In January 1982, the Secretary of the Army upgraded the 
appellant's discharge to Under Honorable Conditions 
(General).  The appellant made a claim for service connection 
for a nervous disorder in April 1982.  

The appellant was seen at the Hato Rey Psychiatric Hospital 
between September 1982 and May 1983.  The diagnoses were 
schizophrenia, chronic, undifferentiated type and antisocial 
personality.  

At the September 1982 VA examination the appellant reported 
that he had been nervous since November 1977.  He indicated 
that he required hospitalization.  The examiner concluded 
that the appellant displayed a negativistic attitude toward 
the testing activity.  A final diagnosis was hard to reach.  
A period of hospitalization for clinical observation and 
further psychological testing was deemed necessary in order 
to make an adequate emotional assessment.  

The appellant was hospitalized between March 1983 and May 
1983.  The diagnosis was antisocial personality disorder.  In 
September 1983 the RO denied service connection for 
schizophrenic reaction, undifferentiated type, passive 
aggressive personality and avoidant personality disorder.  
The appellant filed a timely Notice of Disagreement (NOD) and 
a timely substantive appeal.  

In May 1986 the Board denied service connection for a 
psychiatric disorder.  The basis of the denial was that the 
appellant's diagnosis of a personality disorder was a 
constitutional or developmental disorder.  It was 
characterized by pathological trends in the personality 
structure and manifested by a life-long pattern of behavior, 
rather than by symptoms characteristic of an acquired 
psychiatric disease.  Because of its intrinsic nature, it was 
not considered a disease for which service connection may be 
allowed.  

The Board decision indicated that after the appellant's 
release from his second period of active duty, September 1964 
to December 1965, he was again evaluated for a psychiatric 
disorder and undifferiented-type schizophrenic reaction was 
diagnosed.  However, this disorder was first manifested more 
than one-year post service.  Service connection is warranted 
for chronic diseases, such as psychosis, when the disease is 
manifested to a compensable degree within one year following 
service.  

Although no psychiatric abnormality was noted at the time of 
entry on the appellant's third period of service, January 
1970 to September 1977, data reported for clinical purposes 
clearly establish that the undifferentiated-type 
schizophrenia existed prior to service.  The presumption of 
soundness at entry was rebutted.  The Board determined that 
an increase in pathology was not demonstrated during service.  
A reasonable basis upon which to grant service connection for 
a psychiatric disorder did not exist.  

The appellant was hospitalized in April 1991.  The diagnoses 
were schizophrenia paranoid type, chronic and depression not 
otherwise specified.  The appellant was seen in the mental 
hygiene clinic in January 1992.  The diagnoses were 
schizophrenia; chronic undifferentiated type and depressive 
disorder, not otherwise specified.  In a letter, dated March 
1992, the RO continued to deny service connection.  The 
appellant appealed.  

In July 1994 the Board concluded that new and material 
evidence to reopen the claim for service connection for an 
acquired psychiatric disorder had not been received.  The 
evidence submitted since the May 1986 Board decision was 
considered repetitious and cumulative in nature.  The 
additional evidence reiterated facts or allegations, which 
were previously of record.  The VA hospitalization report 
dated in April 1991 and the VA outpatient treatment report 
dated January 1992 confirm the diagnosis of chronic paranoid-
type schizophrenia and depression, but did not provide any 
basis for concluding that an acquired psychiatric disorder 
was incurred in or aggravated by military service.  The Board 
determined that no new pertinent facts were added to the 
record.  

The appellant requested to re-open his claim for service 
connection for a nervous disorder in June 1995.  The RO 
denied reopening the appellant's claim for service connection 
for a nervous disorder in an October 1995 rating decision.  
The appellant appealed and the Board of Veterans Appeals 
denied reopening the appellant's claim for service connection 
for a psychiatric disorder in November 1997.  That decision 
is final.  

At that time, the record included the service records, the 
appellant's claim for benefits and post service evidence.  It 
was concluded that the accepted evidence was not material or 
probative of the issue at hand.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the November 1997 Board decision.  

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  The evidence 
submitted since the November 1997 Board decision follow.  

In July 1998 a private psychiatrist wrote that the appellant 
was seen for chronic and severe schizophrenia which rendered 
him completely unable to work.  The private psychiatrist 
opined that this condition, beyond any reasonable doubt, had 
its onset while on active duty and should be service-
connected.  The doctor indicated that the appellant's 
disorder needed indefinite psychiatric treatment.  

At the October 1998 RO hearing a private psychiatrist 
testified that he had known the appellant since 1977 and that 
his condition had worsened.  He stated that although he was 
not the treating physician he saw the appellant in his office 
and advised him on many occasions.  A private psychiatrist 
asserted that he had examined the appellant's military and 
medical records.  He maintained that he did not agree with 
the inservice diagnosis and that the appellant was psychotic 
when he joined the Army National Guard.  A private 
psychiatrist indicated the appellant wanted to go to Vietnam 
and that he did not believe that anyone would want to go to a 
place where people were being killed.  

A private psychiatrist testified that the appellant's 
symptoms were not indicative of a maturity personality 
disorder.  He stated that in personality disorders there were 
no psychotic symptoms.  A private psychiatrist asserted that 
the appellant was psychotic because his frustration level was 
very low, he did not get along with anyone, and he had 
nightmares and was hearing voices.  He opined that the 
appellant was psychotic at the time of discharge in 1965.  

A private psychiatrist maintained that the appellant's 
symptoms were psychotic, meaning symptoms of psychosis.  He 
described a personality disorder as an inability to adjust to 
people and passive aggressive as no desire to do anything.  A 
private psychiatrist indicated that the appellant did not 
exhibit the symptoms of a person with a personality disorder 
or passive aggressive behaviors, rather he exhibited 
psychotic symptoms.  

He stated that the appellant's symptoms were in remission 
during his second period of service from 1965 to 1977.  A 
private psychiatrist asserted that whenever the appellant had 
to do something that he did not like he became off balance.  
He testified that when the appellant did not get what he 
wanted he went off balance.  A private psychiatrist 
determined that when stressors appeared the appellant went 
off balance and succumbed to a psychosis.  He maintained that 
the appellant did not have healthy tools to tolerate the 
tensions of daily life and that the slightest thing would 
throw him off balance.  

A VA mental disorders examination was completed in November 
1998.  The examiner diagnosed dysthymia and mixed personality 
disorder with passive-aggressive and borderline personality 
features.  The examiner opined that the appellant's principle 
and most disabling neuropsychiatric condition was his 
characterological condition and behavior, as clearly 
described in his records.  The examiner indicated that based 
on military records he considered that the correct diagnosis 
during the first period of service from September 1964 to 
December 1965 was a diagnosed: passive-aggressive 
personality.  This was clearly described on the September 
1965 psychiatric evaluation.  

When the case was previously addressed, there was evidence of 
a passive-aggressive personality disorder in service and a 
post service diagnosis of schizophrenia.  A private 
psychiatric opinion providing a nexus between service and the 
appellant's current psychiatric disorder was discounted.  The 
private psychiatrist's evaluation records did not reflect a 
medical tracking of the appellant's psychiatric illness from 
the period before his military service, during service, 
between service, again during service, and the period after 
the appellant's separation.  The Board determined that the 
private psychiatrist's evaluation repeated the appellant's 
own unsupported allegations concerning his psychiatric 
illness, which changed over time.  

The appellant has presented competent evidence from a 
psychiatrist who has medically tracked the appellant's 
psychiatric illness from the period before his military 
service, during service, between service, again during 
service, and the period after the appellant's separation.  
One of the evidentiary defects that existed at the time of 
the last Board decision has been cured.  The evidence is new 
and material.  Consequently, the claim of service connection 
for an acquired psychiatric disorder is reopened.  

II.  Well Grounded Claim

The claim for service-connection is well grounded.  There is 
competent evidence of current disability and evidence that 
links that diagnosis to service.  At this stage, credibility 
is not addressed.

ORDER

The claim for service connection for a psychiatric disorder 
is reopened.  


REMAND

The evidence is in conflict and additional development is 
required.  Therefore, the case is remanded for the following:

1.  The RO should schedule the veteran 
for a VA examination.  The claims file 
should be made available to the examiner.  
It is requested that the examiner 
determine the most accurate current 
diagnosis.  The examiner should rule in 
or out a diagnosis of schizophrenia.  If 
the prior diagnoses of schizophrenia are 
unsupportable, that fact should be 
explained and noted in the report.  The 
examiner should identify the first 
evidence of an acquired psychiatric 
disorder.  Assuming that the veteran has 
schizophrenia, when was that disorder 
first manifest?  If an acquired 
psychiatric disorder preexisted either 
period of service, was there an increase 
in severity during either period of 
service?  If there was an increase in 
service, was such increase due to natural 
progress of the preexisting condition.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

